                      Case 1:21-cv-00040-CJN Document 15 Filed 02/08/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                   District
                                             __________     of Columbia
                                                         District of __________


                     U.S. Dominion, Inc.                       )
                             Plaintiff                         )
                                v.                             )      Case No.     1:21-CV-00040
                     Sidney Powell, et al.                     )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Defending the Republic                                                                                       .


Date:          02/08/2021                                                               /s/ Jesse R. Binnall
                                                                                         Attorney’s signature


                                                                                   Jesse R. Binnall VSB # 79292
                                                                                     Printed name and bar number
                                                                                      Harvey & Binnall, PLLC
                                                                                     717 King Street, Suite 300
                                                                                       Alexandria, VA 22314

                                                                                               Address

                                                                                 jesse.r.binnall@harveybinnall.com
                                                                                            E-mail address

                                                                                          (703) 888-1943
                                                                                          Telephone number

                                                                                          (703) 888-1930
                                                                                             FAX number
